Order filed May 18, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00293-CV
                               NO. 14-18-00294-CV
                               NO. 14-18-00295-CV
                                   ____________

            IN THE INTEREST OF K.L.B. a/k/a K.L.M., A CHILD

                   IN THE INTEREST OF K.J.M., A CHILD

                   IN THE INTEREST OF N.D.D., A CHILD


                  On Appeal from the 246th District Court
                           Harris County, Texas
       Trial Court Cause Nos. 2013-00785, 2016-32301, and 2016-62702

                                      ORDER

      These are accelerated appeals from a judgment in a suit in which the
termination of the parent-child relationship is at issue. The appellant in each appeal
is the Texas Department of Family and Protective Services (“the Department”).

      The Department’s briefs in appeal numbers 14-18-00293-CV and 14-18-
00295-CV were due May 15, 2018. The Department’s brief in appeal number 14-
18-00294-CV was due May 17, 2018. No brief has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      If the Department does not file a brief in these appeals by May 29, 2018, we
will dismiss the appeals for lack of prosecution. See Tex. R. App. P. 38.8(a)(1).



                                   PER CURIAM




                                          2